27 Mich. App. 339 (1970)
183 N.W.2d 300
PEOPLE
v.
WEBB
Docket No. 7,873.
Michigan Court of Appeals.
Decided October 26, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, *340 Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Theodore B. Sallen, for defendant on appeal.
Before: FITZGERALD, P.J., and HOLBROOK and T.M. BURNS, JJ.
PER CURIAM.
With the benefit of counsel defendant pled guilty to the included offense of attempted larceny from a person, contrary to MCLA § 750.92 (Stat Ann 1962 Rev § 28.287); MCLA § 750.357 (Stat Ann 1954 Rev § 28.589). The plea was accepted by Judge Elvin L. Davenport of the Recorder's Court and on March 25, 1969, defendant was sentenced to a term of two to five years imprisonment. A timely claim of appeal was subsequently filed by court-appointed appellate counsel and presents five questions for review.
Defendant's first contention is that he was not informed of his constitutional right to confrontation or his right to remain silent according to the procedures set out in the decision of the United States Supreme Court in Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274). As has been previously noted, this Court is of the opinion that Boykin, supra, should be given prospective effect only. People v. Boone (1970), 25 Mich App 136; People v. Taylor (1970), 23 Mich App 595; People v. Butler (1970), 23 Mich App 643.
Defendant next objects to the use of leading questions during the court's examination of him relative to the facts of the crime. The method of examination has always been left to the discretion of the trial court. The sole inquiry on appeal is whether the examination sufficiently demonstrates the existence of the crime and the defendant's participation *341 in it. This has been satisfactorily accomplished in this case. The remaining issues are grounded on the contention that the lower court did not properly advise defendant as to the nature of the accusation and the consequences of the plea. Moreover, it is contended that the examination on the question of voluntariness was insufficient. We find these contentions to be refuted in the record. Motion to affirm the decision of the lower court is granted.